 58DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendix BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF ELECTRICAL,RADIO ANDMACHINE WORKERS,CIO, LOCAL1001 AND TO ALL EMPLOYEES OF P. R. MAL-LORY & CO., INC.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, we herebynotify you that:WE WILL NOTcause or attempt to cause P.R. Mallory & Co.,Inc., its suc-cessors or assigns,to discriminate in regard to the hire or tenure of employ-ment or the terms or conditions of employment of its employees in violationof Section 8 (a) (3) ofthe Act,except in the manner and to the extent au-thorized in Section 8 (a) (3) ofthe Act.WE WILL NOTrestrainor coerceemployees of P. R.Mallory &Co., Inc., itssuccessors or assigns,in the exercise of their rights guaranteed in Section 7of the Act,except in the manner and to the extent that such rights may beaffected by an agreement requiring membership in a labor organization, as acondition of employment,as authorized by Section 8 (a) (3) of the Act.WE WILL,jointly andseverally with P. R. Mallory & Co.,Inc., its successorsand assigns,make whole MaymeDietz forany lossof paysuffered as a resultof the discrimination against her.INTERNATIONAL UNION OF ELECTRICAL,RADIO ANDMACHINE WORKERS,CIO, LOCAL 1001,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or coveredby any othermaterial.UTICA OBSERVER-DISPATCH, INC.andLOCAL 129, UTICA NEWSPAPERGuiLD, AFFILLATEDWITH AMERICAN NEWSPAPER GUILD, CIO.Case No. 3-CA-7921. January 5,1955Decision and OrderSTATEMENT OF THE CASEUpon charges duly filed by Local 129, Utica Newspaper Guild,affiliated with American Newspaper Guild, CIO, herein called theUnion, the General Counsel of the National Labor Relations Board,herein referred to as the General Counsel and the Board, respectively,by the Regional Director for the Third Region issuedhis complainton November 27, 1953, against Utica Observer-Dispatch,Inc., hereinreferredto asthe Respondent, alleging that the Respondent had en-gaged in and was engaging in certain unfair labor practices affectingcommerce, within themeaning ofSection 8 (a) (5) and (1) andSection 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, 29 U. S. C., Supp. V, Secs. 141,et seq.,hereinreferred to as the Act.Copies of the complaint, the charge, andnotice of hearing were duly served upon the Respondent and theUnion.111 NLRB No. 6. UTICA OBSERVER-DISPATCH, INC.59With respect to the unfair labor practices,the complaint allegedin substance that the Respondent, (1) since on or about August 4,1953, has refused and continues to refuse to furnish certain requesteddetailed individual employee wage information to the Union in thecourse of collective-bargaining negotiations,and (2)on or about Oc-tober 20, 1953, interrogated all employees in the bargaining unit rep-resented by the Union as to whether it should furnish such wageinformation,in violation of Section 8 (a) (5) and (1).In its answer,duly filed, the Respondent in substance denies thealleged unfair labor practices,and pleads lack of good faith on theUnion's part.Pursuant to notice,a hearing was held inUtica,New York, onFebruary 10, 1954, before Loren H. Laughlin,the Trial Examinerduly designatedby theChief Trial Examiner.All parties were rep-resented by counsel or official representative.All parties participatedin the hearing,and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses,and to introduce evidence perti-nent to the issues.At the hearing the Trial Examiner,upon the Re-spondent'smotion and over the General Counsel's objections, dis-missed the allegations of the complaint pertaining to the interroga-tion of employees on or about October 20, 1953. For the reasons here-inafter stated,this ruling is reversed.The Board has reviewed theother rulings of the Trial Examiner and finds that no prejudicial errorwas committed.Those rulings are hereby affirmed.On May 25, 1954,the Trial Examiner issued his Intermediate Re-port,in which he found that the allegations of the complaint had notbeen sustained,and he therefore recommended dismissal of the com-plaint in its entirety.Thereafter,the General Counsel and the Unionfiled exceptions to the Intermediate Report, and supporting briefs;and the Respondent filed a brief in support of the Intermediate Re-port.The Board has considered the Intermediate Report, the ex-ceptions and briefs, and the entire record in the case.Because of theextent of its disagreement with the findings and discussion of theTrialExaminer, the Board makes its own findings, conclusions, andorder, as follows :1FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSThe Respondent is a New York corporation, having its principaloffice and place of business in Utica, New York, where it is engagedin the business of printing, publishing, and distributing two dailynewspapers.During the 12-month period ending September 30, 1953,1The Respondent's request for oral argument is denied,because the record, exceptions,and briefs,in our opinion,adequately present the issues and the positions of the parties. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDa representative period, the Respondent had a gross income in excessof $2,000,000.The Respondent subscribes to and receives news, fea-tures, and photographs from the Associated Press and United PressNews Service.We find that the Respondent is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Act toassert jurisdiction over the Respondent.2II.THELABOR ORGANIZATION INVOLVEDLocal 129, Utica Newspaper Guild, affiliated with American News-paper Guild, CIO,is a labor organizationwithin themeaning of Sec-tion 2(5) of theAct, admittingtomembership employees of theRespondent.III.TIIE APPROPRIATE UNITAll editorial department employees of the Respondent employed atits Utica, New York, plant, excluding managing editors, assistant man-aging editors, news and city editors, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.IV.THE UNION'S REPRESENTATIVE STATUSAt all times since 1938 the Union has been the representative for pur-poses of collective bargaining of a majority of the employees in theappropriate unit, and by virtue of Section 9 (a) of the Act has beenand is now the exclusive representative of all employees in such unitfor purposes of collective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment.V.TIIE UNFAIRLABOR PRACTICESOn December 17, 1952, the Union and the Respondent executed a col-lective-bargaining agreement, which was effective from November 6,1952, to November 5, 1954, but which was subject to a reopening "as towages only" on or prior to September 7,1953.On July 12, 1953, Warner, the Union's president, sent the followingletter to Hogue, the Respondent's general manager :In order to police the existing contract, bargain intelligentlyand evaluate properly our own and management's wage proposals,the Newspaper Guild of Utica herewith requests that you supplyit as soon as possible and no later than July 31, 1953, with completepayroll information for the editorial department workers coveredby the guild contract.2The Daily Press,Incorporated,110 NLRB 573 UTICA OBSERVER-DISPATCH, INC.61We ask that this information be supplied by contract wageclassifications in the following form :1.The name of each employee, listed by job title.2.His salary and the dates and amounts of any regular com-missions and bonuses paid him during the past year.3.The years of experience credited to him.4.His length of service with the company.5.The dates and amounts of any merit increases paid him dur-ing the past year.6.His date of hiring and anniversary date.7.Details of the formulas used in the payment and computa-tion of commissions, bonuses and merit increases.8.The same information for the equivalent payroll period lastyear.The guild requests this data because without it we cannot knowthe exact relationship of the actual wage structure to the presentcontract minimums and so cannot draft and negotiate intelligentlyour own wage proposals nor evaluate yours.Nor can we deter-mine whether the present contract is being properly applied.The guild's right to this information and your obligation tosupply it have been established by numerous NLRB and courtdecisions.On August 4, 1953, Warner, by telephone, again demanded the wagedata from Hogue for the reasons stated in the July 12 letter, but Hoguesaid he would study the matter because he thought the data was con-fidential matter between the employees and the Respondent.Lateron the same day Warner also wrote a letter to Hogue confirming thetelephone conversation, and again insisting on the data, but extendingthe time for receipt of the data until August 15.On August 10, 1953,a conference was held between Hogue and Warner, in which Warneragain stated that the wage data was needed to bargain intelligently onwages, and also that it was needed to police the contract in regard todues.Hogue refused to give Warner the data requested on theground it was confidential, and instead gave him "average" wage datafor the employees, which Warner accepted without waiving his de-mand for the data originally requested.On September 4, 1953,Warner wrote a letter to Hogue formally notifying him of the Union'sdesire to reopen the contract to negotiate a new wage scale, and sub-mitting proposals.Thereafter, there was an exchange of correspond-ence concerning the proposals.On October 20, 1953, Hogue sent the following letter to each of the58 employees in the unit :We have been requested by the Newspaper Guild of Utica in aletter signed by Ray Warner, President, to furnish detailed in- 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDformation with respect to your salary. Specifically the Guildhas asked us to supply the name of each employee, listed by jobclassification, and his salary as of July 31, 1953 and as of July 31,1952.In addition to this information, the Guild has also re-quested data covering dates and amounts of any merit increasesduring the past year, credited years of experience, length ofservice with the Company, date of hiring and anniversary date,and equivalent information for the payroll period of one yearago.It has always been the position of the Publisher that informa-tion with respect to your individual salary should not be divulgedwithout your specific consent.On the other hand, the Publisherhas always been willing to furnish any information to the Guildnecessary to permit the Guild to bargain intelligently.For thisreasonthe Publisher has already furnished to the Guild averagerates by job classification which it considers to be completelyadequate for that purpose, but has not furnished individual sala-riesfor named employees.The Guild has filed an unfair labor practice charge with theNational Labor Relations Board because of the Publisher's re-fusal to supply this detailed individual information, and a repre-sentative of the Board has requested the Publisher to determinefinally whether or not this data will be given to the Guild. Ifyou are willing to have us supply the information requested withrespect to you and your salary we propose to do so; if you arenot willing to have us supply this information we will not volun-tarily supply it.An answer must be given to the National Labor RelationsBoard promptly.Unless we hear from you to the contrary on orbefore Friday, October 23, 1953, we will assume that you have noobjection to our furnishing the information requested with respectto you to the Guild, and we will do so. If you do have objectionplease soadviseus inwriting on or before October 23, 1953.From October 20 to 23, 1953, 4 employees in the unit advised theRespondent in writing of their unwillingness to have their wagesdivulged.On November 3, 1953, Hogue submitted to Warner theindividual wage data requestedas tothe 54 employees who had notobjected, but did not submit such data as to the 4 employees who hadobjected.On November 9, 1953, Warner wrote Hogue stating thatthe submission by Hogue of the data on only 54 employees did notmeet the Union's request.The Respondent and the Union held 4 or 5bargainingsessionson the wage reopening of the contract thereafter,but no agreement had yet been reached at the time of the hearing.It is now well settled that an employer, upon appropriate request,mustsupply a union with relevant wage or other proper information UTICA OBSERVER-DISPATCH, INC.63from the Employer's records as an incident to its duty to bargain.3The relevance of the data requested by the Union here was clearlyset forth in the Union's letter of July 12 requesting the data,viz,inorder to properly administer the existing contract,and to bargainintelligently on impending wage negotiations.'The fact thatWarner,in his conference with Hogue onAugust 10,stated that the data wasalso wanted for dues collection did not detract from its relevance topolice the contract and bargain intelligently on wages.Moreover,the fact that the parties may have negotiated only for minimum wagesin the past did not detract from the relevance of individual wage datafor the current wage negotiations.In the absence of a provision inthe contract limiting negotiations for wages under the"wages only"reopening clause to"minimum wages only," the Unioncould, andmay have desired to, negotiate on other wage provisions. In anyevent, such data was relevant to the negotiation of even minimumwages, because without such data the Union might negotiate minimumscales which would have no effect whatever on salaries above minimumactually received by the employees.Thus, the Respondent was underan obligation to furnish the Union with the wage data requested.sHowever, the Respondent initially refused to supply any of the datarequested;then waited almost 4 months before supplying the data asto only 54 of the 58 employees in the unit; and supplied the data whichit did only after questioning the employees individually as to whetherthe data should be given to the Union,and supplying the data accord-ing to theindividual wishes of the employees.The Respondent'sinitial refusal tosupply anyof the data requested was a clear viola-tion of its obligation to furnish the Union with the data.Moreover,this obligation was not satisfied by supplying some of the data re-quested almost 4 inonths later. Such data, when requested,should besupplied within a reasonably prompt time, particularly where, ashere, it is needed for pending wage negotiations.In addition, theRespondent was under a duty to supply the data on all of the em-ployees, and not on just some of them as it did. Such duty was notexcused here,in view of the fact that the Union could not ascertainthe weekly rate of 3 of the 4 employees on whom no data was supplied,and therefore could not determine whether the Respondent was com-plying with the minimum wage provisions of the contract as to these3 employees,or bargain intelligently without information as to the''YL R BvJacobsMannfactnning Company,196 F 2d 680. 684 (C A 2)N L R B. v Pawman & Erbe Manufactu,smgCo, 187 F 2d 947, 948-949 (C A 2)N L R B v. Boston Herald-T) a, eler Cot p .210 F 2d 134 (C A1) , N L R. B vHedanan Furniture Company.207 F 2d 561,562(C A 6) , Al LR B v Leland-GtiffordCompany,200 F 2d 620 624 (C A1) ;N L R B v Union, Manufacturing Company,179 F 2d 511 (C A. 5) . NL R B v J HAllison, &Co,165 F 2d 766, 767, 770 (C A6), cert denied 335 U S 814;Aluminum Ore Co.v.N. L R B,131 F 2d 485, 487 (C. A.7) ,Whtitin Machine Works,108 NLRB 1537;The Item Company,108 NLRB 1634dF IV. WoolworthCo., 109 NLRB 1965 F IVWoolworth Co , sup; a 64DECISIONSOF NATIONALLABOR RELATIONS BOARDmaximum ratespaid these 3 employees; and in view of the furtherfact that no information was submittedas toany of the 4 employeeson his date of employment, anniversary date, or merit increases, andtherefore the Union could not bargain intelligently with respect toindividualincreasesbased upon length of service as to the 4 employees.In any event, the Respondent did not fulfill its obligation to furnishthe data by supplying the data which it did only after questioningthe employees individually as to whether the data should be given tothe Union, and supplying the data according to the individual wishesof the employees. The right of a collective-bargaining representativeto wage data cannot be made contingent upon the consent of the indi-vidual employees, any more than it can be made contingent upon theconsent of anyone else.Otherwise, the right becomesan empty onewhich is controlled by other persons.The right must be, and is,certain to enable the union to perform properly its function as thecollective-bargaining representative of the employees.In view of the foregoing, we find that the Respondent did not ful-fill its obligation to supply the wage and payroll data requested bythe Union, and thereby violated Section 8 (a) (5) and (1) of theAct.Although a request for wage data is not the direct negotiation ofwages, it is an inherent part of the collective-bargaining function of acollective-bargaining representative and of the collective-bargainingprocess, and an employer has no more right to treat with individualemployees and abide by individual desires in this respect than it hasto decide what wage increases to give based upon individualdesires .6The Respondent's conduct in interrogating all of the employees indi-viduallyas towhether the wage data should be supplied, and supply-ing the data according to the individual wishes of the employees was,therefore, in effect a form of dealing directly with individual em-ployees on wages in derogation of the Union's exclusive bargainingstatus.Accordingly, we find that, by such conduct, the Respondentindependently violated Section 8 (a) (5) and (1) of the Act?THE REMEDYAs we have found that the Respondent has engaged in certain un-fair labor practices, we shall order that it cease and desist therefromSeeThe StanleyWorks, 108 NLRB 734.v SeeN. L. R. B. v. Jones & Laughlin Steel Corp,301 U. S 1, 44.Cf.F.W. Wool-worth Co., supra,where the Board held that an employer did not violate the Act byquestioning employees as to whether they wished the employer to comply with the union'srequest to furnish their wage rates to the union, but where the questioning was limitedto 2 employees in a unit of 70, and the employer did not bind itself to abide-by the prefer-ence of the questioned employees if that preference were contrary to theunion'sdemand. UTICAOBSERVER-DISPATCH, INC.65and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the Respondent has refused to bargain col-lectively with the Union by not fulfilling its obligation to supply tothe Union the wage and payroll data requested by the Union.Weshall, therefore, order that the Respondent cease and desist from en-gaging in such conduct, and, upon request, fulfill such obligation in aproper manner.It has been found that the Respondent has refused to bargain col-lectively with the Union by interrogating its employees individuallyas to whether the wage and payroll data requested by the Unionshould besupplied to the Union, and supplying the data according tothe individualwishesof the employees.We shall, therefore, orderthat the Respondentcease anddesist fromengagingin such conduct.Upon the basis of the foregoing findings of fact, and upon theentire record, the Board makes the following :CONCLUSIONS OF LAW1.The Respondent, Utica Observer-Dispatch, Inc., is engaged incommerce within the meaning of Section 2 (6) and (7) of the Act.2.Local 129, Utica Newspaper Guild, affiliated with AmericanNewspaper Guild, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.3.All editorial department employees of the Respondent at itsUtica, New York, plant, excluding managing editors, assistant man-agingeditors, news and city editors, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.4.Local 129, Utica Newspaper Guild, affiliated with AmericanNewspaper Guild, CIO, has been at all times since 1938 the exclusiverepresentative of all the employees in the appropriate unit for thepurpose of collective bargaining within the meaning of Section 9 (a)of the Act.5.By refusing to bargain with Local 129, Utica Newspaper Guild,affiliated with American Newspaper Guild, CIO, as the exclusive rep-resentative of the employees in the appropriate unit, on and afterAugust 10, 1953, the Respondent has engaged in, and is engagingin, unfairlabor practices within the meaning of Section 8 (a) (5)and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor pract;cesaffectingcommerce withinthe meaningof Section 2 (6) and (7) ofthe Act.. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Utica Observer-Dispatch,Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local 129, Utica News-paper Guild, affiliated with American Newspaper Guild, CIO, as theexclusive representative of the employees in the appropriate unit bynot fulfilling its obligation to furnish to said labor organization thewage and payroll data requested by said labor organization on July12,1953.(b)Refusing to bargain collectively with said labor organization,as the exclusive representative of the employees in the appropriateunit, by interrogating its employees individually as to whether thesaid wage and payroll data requested should be furnished, and fur-nishing the said wage and payroll data according to the individualwishes of the employees.(c) In any like or related manner refusing to bargain collectivelywith said labor organization as the exclusive representative of theemployees in the appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, furnish to Local 129, Utica Newspaper Guild,affiliated with American Newspaper Guild, CIO, the wage and pay-roll data requested by said labor organization on July 12, 1953, withina reasonably prompt time, as to all employees in the appropriate unit,and without conditioning such action upon the consent of the indi-vidual employees.(b)Post at its plant in Utica, New York, copies of the notice at-tached hereto marked "Appendix." 8 Copies of said notice, to be fur-nished by the Regional Director for the Third Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.8In the event that this Oidei is enfoiced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Oider" the words"Pursuant to a Decree of the United States Court of Appeals, Enfoicing an Order." UTICA OBSERVER-DISPATCH, INC.67(c)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps theRespondenthas taken to comply herewith.CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Order.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Local 129,UticaNewspaper Guild, affiliated with American NewspaperGuild, CIO, as the exclusive representative of the employees in thebargaining unit described below by not fulfilling our obligation tofurnish to said labor organization the wage and payroll data re-quested by it on July 12,1953.WE WILL NOT refuse to bargain collectively with said labororganization, as the exclusive representative of the employees inthe bargaining unit described below, by interrogating our em-ployees individually as to whether the said wage and payroll datarequested should be furnished, and furnishing the said wage andpayroll data according to the individual wishes of our employees.WE WILL NOT in any like or related manner refuse to bargaincollectively with said labor organization as the exclusive repre-sentative of the employees in the bargaining unit described below.WE WILL, upon request, furnish to said labor organization thewage and payroll data requested by it on July 12, 1953, within areasonably prompt time, as to all employees in the bargaining unitdescribed below, and without conditioning such action upon theconsent of the individual employees.The bargaining unit is:All editorial department employees at our Utica, New York,plant, excluding managing editors, assistant managing edi-tors, news and city editors, guards, and supervisors as definedin the Act.UTICA OBSERVER-DISPATCH, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.344056-55-vol. 111-6